stage

UNITED STATES DISTRICT COURT "lAN 1 5 2019

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy
Courts for the District of Co\umbia

Abdul Wakil Amiri, )
Plaintiff, §
v. § Civil Action No. 19-0030 (UNA)
'Legal Counsel for the Elderly, §
Defendant. l
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court Will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. lZ(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of
the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing
Owen Equip. & Erection C0. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in
the district court must at least plead facts that bring the suit within the court's jurisdiction See

Fed. R. Civ. P. S(a).

The handwritten complaint is difficult to discern, but plaintiff sues Legal Counsel for the
Elderly in the District of Columbia. See Compl. Caption. The complaint is not based on a federal
question, and plaintiff and the defendant are citizens of the_District for purposes of diversity

jurisdiction As a result, this case will be dismissed A separate order accompanies this

M%h/

Date: January i § ,2019 United States\ljistrict Jl@er '

Memorandum Opinion.

